                 Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                                          COMPLAI~T
                                                                          FOR   EMPLOYME~T
                                                                          DISCRIMI~A TION



 V.                                                                       CIVI~A,s;_TIO~
                                                                          NO._~    U___      1 0 52
©fl.B Lo9.,s.!::u..s Lr.L~~ofP.u j
 .rJl.CA« o~ KAifl1                 __ _
 ~~cll--dJ ~-©~BLL.Uoldw6 LLC
               G-0 J, tp · J
 Full name(s) of Defendant(s}

 This action is brought for discrimination in employment pursuant to (check only those that apply):

          _x_       Title VII of the Civil Rights Act of 1964, as codified, 42 C.S.C. §§ 2000e to
                    2000e-l 7 (race, color, gender, religion, national origin).
                    NOTE: In order to bring suit in federal district court under Title Vil you must first
                    obtain a Notice ofRight to Sue Letter from the Equal Employment Opportunity
                    Commission.

                    Age Discrimination in Employment Act of 1967, as codified, 29 C.S.C. §§
                    621-634.
                    NOTE: Jn order to bring suit in federal district court under the Age Discrimination
                    in Employment Act, you must first file a charge with the Equal Employment
                    Opportunity Commission, and you must have been at least 40 years old at the time
                    you believe that you were discriminated against

                    Americans with Disability Act of 1990, as codified, 42 C.S.C. §§ 12112-12117.
                    NOTE: Jn order to bring suit in federal district court under the American.) with
                    Disabilities Ac{ you must first obtain a Notice of Right to Sue Letter from the Equal
                    Employment Opportunity Commission

                    Pennsylvania Human Relations Act, as codified, 43 Pa. Cons. Stat. §§ 951-963
                    (race, color, family status, religious creed, ancestry, handicap or disability, age,
                    sex, national origin, the use of a guide or support animal because of blindness,
                    deafness or physical handicap of the user or because the user is a handler or trainer
                    of support or guide animals).


 (Rev 10/2009)




                                                     -1-
             Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 2 of 9




                 NOTE: In order to bring suit in federal district court under the Pennsylvania
                 Human Relations Act, you must first file a complaint with the Pennsylvania Human
                 Relations Commission or the Philadelphia Commission on Human Relations, and
                 then you must wait one year prior to filing a lawsuit.


I.      Parties in this complaint:

A.     List your name, address and telephone number. Do the same for any additional plaintiffs
       named. Attach additional sheets of paper as necessary.

Plaintiff        Name:-..feAo-cl. ~ ~- ______________ _
                 Street Address:Jjaf -5.<l-M--1.~rt.le. # ~32..- __________ _
                 County,-~ity:~~~-VL~-4- __________ _
                 State&Z1p:Jt~u..t«•c.     _ZJ.Q l.-6 _ ______________ _
                 Telephone Num        r:_~lil_~~'-L':ti'Y ____ :--- ________ _
             1
               ~'1'-1 ~s ~ &rt.-ilf~ ~"' 0 ~ Vi ViM>S-
B.     List all defendants' names and the address where ~~h-d~fgndant may be served. Make
       sure that the defendant(s) listed below are identical to those contained in the caption on the
       first page. Attach additional sheets of paper as necessary.


                 ~=~:Afi~s:~~~~~ 3rJ s~-=---~~--~~--~
Defendant

                 County,City:_J'l1k~Mk--1- _ -~JaA,.=tJpk~~---
                 State & Zip:_llt__l<i_~1:.._ _ _ _ _ _ _ _ - - - - - - - - - - - -
                 Telephone Number:_ SO'i': _l,'i'l:_ C\3_SJ ______ - - - - - ·

C.     The address at which I sought employment or was employed by the defendant(s) is:

                 Employer:_ C,.   B l .L t.Jo ~ -~C._LLB.A- _f:ro.J~uff_____ _
                 StreetAddress:_illL~_Sb<l _ _ _ _ _ _ _ _ _ _ _ _ _ _
                 County, City:~~~~.~~- __ _
                 State & Zip: -"'~~~-~ =--::::---'-- _-:--.:::. =- ·_: : _____ _                        --- -
                                                                                                           .....

                 Te1epho-ne :\Jumber: __$~ '8'_ :___G..; i--5 "l ~ ~ ___________ _

II.    Statement of the Claim

A.     The discriminatory conduct of which I complain in this action includes (check only those
       that apply to your case):

                 Failure to hire me
            -~   Termination of my employment
                 Failure to promote me


                                                   -2-
          Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 3 of 9




              Failure to reasonably accommodate my disability
              Failure to reasonably accommodate my religion
              Failure to stop harassment
       -~-    Unequal terms and conditions of my employment
      -d_ _ Retaliation
       ~      Other (specify):_P~c.~111\.l"-~h~ _b~~~ 4~                                                     __
                                  !.\,) Lt.-k..i.-i.....   i.u·o ~"-j

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.


B.    It is my best recollection that the alleged discriminatory acts occurred or began on or about:
      (month)_ l_!__ __ _ ,(day)_~ __ , (year)_"l,0\-3__.

C.     I believe that the defendant(s) (check one):

           is still committing these acts against me.
      _~ _ is not still committing these acts against me.

0.    Defendant(s) discriminated against me based on my (check only those that apply and state
      the basis for discrimination, for example, what is your religion, if religious discrimination
      is alleged):

              race                                                             color
              religion . _ _ _ _ _                                 X           gender/sex _ tt--"-"l~   __
              national origin _ _ _ _ _
              age     .\1y date of birth is !!1J1 l1~8.r_ (Give your date of birth only ifyou are
                      asserting a claim of age Jiscrimination)
                                                                   .........   -   ..   --
E.    The facts of my case are as follow (attach additional sheets ofpaper as necessary):
          Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 4 of 9




       NOTE: As additional support for the facts ofyour claim, you may attach to this complaint
       a copy ofyour charge filed with the Equal Employment Opportunity Commission, the
       Pennsylvania Human Relations Commission. or the Philadelphia Commission on Human
       Relations.

III.   Exhaustion of Administrative Remedies:

A.     It is my best recollection that I filed a charge with the Equal Employment Opportunity
       Commission or my Equal Employment Opportunity counselor regarding the defendant's
       alleged discriminatory conduct on: Q_ ~ ...O'l F        ~ ___       (Date).

B.     The Equal Employment Opportunity Commission (check one):

       --·    has not issued a Notice of Right to Sue Letter.
       _j_. issued a Notice of Right to Sue Letter, which I received on oz.-µ~ (~(Date).

       NOTE: Attach to this complaint a copy of the Notice of Right to Sue Letter from the Equal
       Employment Opportunity Commission

C.     Only plaintiffs alleging age discrimination must answer this question.

       Since filing my charge of age discrimination with the Equal Employment Opportunity
       Commission regarding defendant's alleged discriminatory conduct (check one):

       __ _ 60 days or more have passed.
       ~ fewer than 60 days have passed.


D.     ~my best recollection that I filed a charge with the ~rmsyl"~\HB:aB Relftti6M-
       Commission or the Philadelphia Commission on Human Relations regarding the
       defendant's alleged discriminatory conduct on: _ _ _ _ _ _ _ _ _ __ (Date).

E.     Since filing my charge of discrimination with the Re:Rri~iaJ:I&manRelitt1ons I f3 & OC.     0~
       Commission or the Pnifadelphia Cominission-~n Human Relations regarding the '4~
       defendant's alleged discriminatory conduct (check one):                      Vi-'Dl~Ar

              One year or more has passed.
       -~     Less than one year has passed.




                                               -4-
            Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 5 of 9




IV.    Relief

WHEREFORE, Plaintiff prays that the Court grant such relief as may be appropriate, including
injunctive orders, damages, and costs as well as (check only those that apply):

                   Direct the defendant to hire the plaintiff.
        i          Direct the defendant to re-employ the plaintiff.
                   Direct the defendant to promote the plaintiff.
                   Direct the defendant to reasonably accommodate the plaintiffs disabilities.
                   Direct the defendant to reasonably accommodate the plaintiffs religion.
                   Direct the defendant to (specifj;): _ _________________ _
       _JG___      If available, grant the plaintiff appropriate injunctive relief, lost wages,
                   liquidated/double damages, front pay, compensatory damages, punitive damages,
                   prejudgment interest, post-judgment interest, and costs, including reasonable
                   attorney fees and expert witness fees.                                                       J   A
                                         (bl}-tt\l_ ~1'\\ l   !La_v_A:l \*~-~~,.,_~¥'-"•
                                                                                                            1

                   Other(specifj;): __
                                                                                        it     ~\~J
I declare under penalty of perjury that the foregoing is true and correct.

Signed this   ti   day   of(:~   ___ , 20~.

                                   Signature of   Plaintiff_-~-- ____ _
                                   Address                    ?tJ31- Pl'1u Ba-414!/_ _ _ _ _ _ __ _
                                                              ~~-~~[__                            -   ---


                                   Telephone number  _2.~_         ~ !J:~         _________ _
                                   Faxnumber(ifyouhaveone)          _!1~'1__:_50'1._-_i}.!QQ   __ ___ _




                                                      -5-
                         Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 6 of 9
 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To     Cedrick Draper                                                                  From     Richmond Local Office
       PO Box 144                                                                               400 North 8th Street
       Lynchburg, VA 24505                                                                      Suite 350
                                                                                                Richmond, VA 23219



       D                    On behalf of person(s) aggrieved whose Identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No                                 EEOC Representative                                                 Telephone No

                                                Gabrielle M. Corbett,
 438-2020-00210                                 Investigator                                                        (804) 771-2139
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the"Amencans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       D         The EEOC issues the following determination· Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding 1s made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       m         Other (briefly state)            No employee I employer relationship



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to thts form )

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. {The time limit for filing suit based on a claim under state law may be different.)
                                                                                                  ·--
Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                                                                        FEB 1 1 2020
Enclosures(s)                                                                                                              (Date Mailed)


 cc:
            Kaitlin Burke
            HR Director
            1111 Harris Street
            Charlottesville, VA 22903
Enclosure with EEOC
                       Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 7 of 9
Form 161 (11116)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                              (This information relates to filing suit in Federal or State courl under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                            provisions of State law may be shorter or more limited than those described below.)


PRIVATE SUIT RIGHTS                    Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later:.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Fifing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so. you should remove your birth date from the
charge Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been. or where the respondent has its main office. If you have simple questions. you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or· make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing penod under Title VII, the ADA. GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title Vl(the ADA 'or .G.INA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                   IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
            Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 8 of 9

                                          Cedrick Draper
                                        Post Office Box 144
                                     Lynchburg Virginia 24505

                                  1508 Sams Cir Suite 532
                                 Chesapeake Virginia 23320
                                      276.806.4958
                                   434.509.1260 (fax 1)
                                   February J.5ttr 2020
                                                     I ~,.a..
US Mail
Gircuit Cgurt ef Vit gtnia       ·~A-g1--c--.. ~&d-oA ~~lvfkv\.q
Notice

United States

Dear Representative Official of the {;iFeHit Court.

       Cedrick Draper request additional file                    ~ af'l'e~tl   by right to sue letter as
enclose petition ~    £~pa.Fate       fr om appeal on the company by discrimination
claim. Please file additional copy wQ"th
                                       evioqsly mail petition to develop ?fr
~     .k,    ~ t>e ~ 1'-W                   L                   v~ 'l>LSos
ie~a;@ JaScitintrbeT's. If clarity is neede by request give me call
276.806.4958. AU o-rk c-J k~~o..... ~ p~ ~l h~ 1-o
                      "ib 8~ ~5·
       Formally,

Cedrick Draper/x:




Certificate of Service
    ;:1-~           C>U1-1   0    ~        rn.   n    /rr /z.oz,o      at   1-rvt ~ d
    ~~::"':1-:r u:._ ~°"1 ,... 1,,,,,.,..,) 46 6...... ~
1

                ~ 1-e ~ c-1 ~    1                     <1~ 0 ~--'f'----
           Case 2:20-cv-01052-BMS Document 2 Filed 02/24/20 Page 9 of 9
........




                                                               * 'if
                                                  ...;~
                                                           \./~
                                                          -~




                                                                       ~ •• m




                                                                                ·~
                                                          x
                                                                       a:
                                                               I
